Exhibit 10.3

 

 

 

EXECUTION VERSION

CONSTRUCTION PAYMENT AGREEMENT

(Artesia Rail Yard)

BETWEEN

HEP REFINING, L.L.C.

AND

HOLLYFRONTIER REFINING AND MARKETING LLC

with an Effective Date of

November 1, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page No.  

ARTICLE I DEFINITIONS AND CONSTRUCTION

     1   

1.1

 

Certain Defined Terms

     1   

1.2

 

Interpretation

     1   

ARTICLE II CONSTRUCTION OF TRACK; REIMBURSEMENT FOR TRACK CONSTRUCTION

     1   

2.1

 

Construction of Track

     1   

2.2

 

Reimbursement for Track Construction

     2   

2.3

 

Adjustment for Annual Payment Amount

     2   

2.4

 

Place of Payment

     2   

2.5

 

Early Termination

     2   

ARTICLE III DEFAULTS; REMEDIES; TERMINATION

     2   

3.1

 

Default by HFRM

     2   

3.2

 

HEP’s Remedies

     3   

3.3

 

Default by HEP

     3   

3.4

 

HFRM’s Remedies

     3   

ARTICLE IV GUARANTEE

     4   

4.1

 

Guarantee by HollyFrontier

     4   

4.2

 

Guaranty Absolute

     4   

4.3

 

Waiver

     4   

4.4

 

Subrogation Waiver

     4   

4.5

 

Reinstatement

     5   

4.6

 

Continuing Guaranty

     5   

4.7

 

No Duty to Pursue Others

     5   

ARTICLE V GENERAL PROVISIONS

     5   

5.1

 

Assignment Prohibition

     5   

5.2

 

Severability

     5   

5.3

 

Time of Essence

     5   

5.4

 

Captions

     5   

5.5

 

Entire Agreement; Amendment

     5   

5.6

 

Schedules and Exhibits

     5   

5.7

 

Notices

     6   

5.8

 

Waivers

     7   

5.9

 

No Partnership

     7   

5.10

 

No Third Party Beneficiaries

     7   

5.11

 

Mutual Cooperation; Further Assurances

     7   

5.12

 

Binding Effect

     7   

5.13

 

Choice of Law

     7   

5.14

 

Survival

     8   



--------------------------------------------------------------------------------

SCHEDULES

 

Schedules       

Schedule 2.2

     —   Calculation of Annual Payment Amount

Schedule 2.5

     —   Calculation of Early Termination Payment Amount

 

ii



--------------------------------------------------------------------------------

CONSTRUCTION PAYMENT AGREEMENT

(Artesia Rail Yard)

THIS CONSTRUCTION PAYMENT AGREEMENT (this “Agreement”) is made and entered as of
October 16, 2015 into to be effective as of the 1st day of November, 2014 (the
“Effective Date”), between HEP REFINING, L.L.C., a Delaware limited liability
company (herein called “HEP”), and HOLLYFRONTIER REFINING & MARKETING LLC, a
Delaware limited liability company (herein called “HFRM”). HEP and HFRM are
referred to individually as a “Party” and collectively as the “Parties.”

RECITALS:

A. HFRM has subleased from HEP certain land situated at or near the railway
station of Artesia, County of Eddy, New Mexico (the “Land”) pursuant to a
certain Sublease Agreement dated to be effective as of November 1, 2014 (the
“Ground Sublease”).

B. Pursuant to Section 7.1 of the Ground Sublease, HEP has constructed on the
Land a railroad track siding consisting of approximately 8,300 track feet of
siding (rail storage), two mainline switches and three industry switches (the
“Track”), which is owned by HEP. As used herein, the term Track does not include
(i) the Land and (ii) the Additional Improvements.

C. HEP has agreed to lease the Track to HFRM pursuant to a certain Track Lease
Agreement dated to be effective as of November 1, 2014 (the “Track Lease”).

D. HFRM has agreed to reimburse HEP in the amount of $4,194,014 (the “Track
Construction Cost”) for costs incurred by HEP in constructing the Track, subject
to the terms and conditions set forth in this Agreement.

AGREEMENT:

NOW, THEREFORE, for and in consideration of covenants, obligations and
undertakings of the Parties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, HEP
and HFRM covenant and agree as follows:

ARTICLE I

DEFINITIONS AND CONSTRUCTION

1.1 Certain Defined Terms. Unless the context otherwise requires, capitalized
terms used in this Agreement shall have the respective meanings set forth in
Appendix A hereto.

1.2 Interpretation. Interpretation matters are set forth in Appendix B hereto.

ARTICLE II

CONSTRUCTION OF TRACK; REIMBURSEMENT FOR TRACK CONSTRUCTION

2.1 Construction of Track. HEP represents and warrants that HEP designed,
fabricated, constructed, installed and tested the Track in accordance with
applicable law, all applicable requirements of the Ground Sublease, and current
and generally accepted industry practices, and pursuant to drawings and
specifications previously approved by HFRM.



--------------------------------------------------------------------------------

2.2 Reimbursement for Track Construction. As payment to HEP for the Track
Construction Cost, during each Contract Year during the Term HFRM shall pay to
HEP the Track Construction Cost divided by 9.2, as such amount may be adjusted
pursuant to Section 2.2 (the “Annual Payment Amount”). The Annual Payment Amount
shall be paid in equal quarterly payments (each, a “Quarterly Payment”) on or
before the last day of each Contract Quarter during the Term, with the first
such payment being due ten (10) business days after the date this Agreement is
signed by both Parties.

2.3 Adjustment of Annual Payment Amount. The Annual Payment Amount shall be
adjusted on the first day of each Contract Year, commencing in 2015, by an
amount equal to the annual change in the PPI rounded to four decimal places;
provided, however, that (a) the cumulative annual percentage increase in the
Annual Payment Amount during the term of this Agreement shall not exceed three
percent (3%), and (b) Annual Payment Amount, as adjusted, shall not be decreased
below the Annual Payment Amount applicable as of the Commencement Date. The
change factor shall be calculated as follows: annual PPI index (most current
year) less annual PPI index (most current year minus 1) divided by annual PPI
index (most current year minus 1). The formula for determining adjustments in
the Annual Payment Amount is set forth on Schedule 2.3.

2.4 Place of Payment. The Quarterly Payments shall be payable in lawful money of
the United States of America at HEP’s address set forth in Section 5.7. The
Annual Payment Amount shall be paid without any claim on the part of HFRM for
diminution, setoff or abatement and nothing shall suspend, abate or reduce any
Annual Payment Amount to be paid hereunder, except as expressly provided herein.

2.5 Early Termination. In the event the Track Lease is terminated prior to its
Expiration Date (as defined therein) for reasons other than the fault or breach
of HEP pursuant to the Track Lease or Railroad Lease (as defined in the Track
Lease), then, as HEP’s exclusive remedy hereunder, HFRM shall pay to HEP and HEP
shall accept, an amount sufficient to reimburse HEP for the remaining
unamortized amount of the Track Construction Cost (the “Early Termination
Amount”), such amount to be calculated as provided in Schedule 2.5 and paid to
HEP within thirty (30) days of the date of such early termination. The Early
Termination Amount shall not be payable to HEP in the event the Track Lease is
terminated prior to its Expiration Date due to the fault or breach of HEP under
the Track Lease or the Railroad Lease (as defined in the Track Lease). The
rights and obligations set forth in this Section 2.5 shall survive any
termination of the Track Lease or this Agreement.

ARTICLE III

DEFAULTS; REMEDIES; TERMINATION

3.1 Default by HFRM. The occurrence of any one or more of the following events
shall constitute a material default and breach of this Agreement by HFRM:

(a) The failure by HFRM to make when due any payment of a Quarterly Payment or
any other payment required to be made by HFRM hereunder, if such failure
continues for a period of 90 days following written notice from HEP;

(b) The failure by HFRM to observe or perform any of the other covenants,
conditions or provisions of this Agreement to be observed or performed by HFRM,
if such failure continues for a period of thirty (30) days following written
notice from HEP of such failure; provided, however, if a reasonable time to cure
such default would exceed thirty (30) days, HFRM shall not be in default so long
as HFRM begins to cure such default within thirty (30) days of receiving written
notice from HEP and thereafter completes the curing of such default within
reasonable period of time (under the circumstances) following the receipt of
such written notice from HEP; or

 

2



--------------------------------------------------------------------------------

(c) The occurrence of any Bankruptcy Event.

3.2 HEP’s Remedies.

(a) In the event of any such material default under or material breach of the
terms of this Agreement by HFRM, HEP may, at HEP’s option, at any time
thereafter that such default or breach remains uncured, without further notice
or demand, terminate this Agreement and pursue all of its rights and remedies
available under law or in equity, including, but not limited to, the remedies
provided for in Section 2.5.

(b) If, by the terms of this Agreement, HFRM is required to do or perform any
act or to pay any sum to a Third Party, and fails or refuses to do so, HEP,
after thirty (30) days written notice to HFRM, without waiving any other right
or remedy hereunder for such default, may do or perform such act, at HFRM’s
expense, or pay such sum for and on behalf of HFRM, and the amounts so expended
by HEP shall be repayable on demand, and bear interest from the date expended by
HEP until paid at a rate equal to an interest rate equal to the “Prime Rate” as
published in The Wall Street Journal, Southwest Edition, in its listing of
“Money Rates” plus two percent (2%) (the “Default Rate”). Past due payments
required hereunder shall bear interest from maturity until paid at the Default
Rate.

3.3 Default by HEP. The occurrence of any one or more of the following events
shall constitute a material default and breach of this Agreement by HEP:

(a) The failure by HEP to observe or perform any of the other covenants,
conditions or provisions of this Agreement to be observed or performed by HEP,
if such failure continues for a period of 30 days following written notice from
HFRM; provided, however, if a reasonable time to cure such default would exceed
thirty (30) days, HEP shall not be in default so long as HEP begins to cure such
default within thirty (30) days of receiving written notice from HFRM and
thereafter completes the curing of such default within a reasonable period of
time following the receipt of such written notice from HFRM; or

(b) The occurrence of a Bankruptcy Event.

3.4 HFRM’s Remedies. In the event of any such material default under or material
breach of the terms of this Agreement by HEP, HFRM may, at HFRM’s option, at any
time thereafter that such default or breach remains uncured, after ten days
prior written notice to HFRM, perform any act that HEP is required to do or
perform any act or to pay any sum to a Third Party, at HEP’s expense (to the
extent the terms of this Agreement require such performance at HEP’s expense) or
pay such sum for and on behalf of HEP, and the amounts so expended by HFRM shall
be repayable on demand, and bear interest from the date expended by HFRM until
paid at the Default Rate. HFRM may, at HFRM’s option, deduct any such amounts so
expended by HFRM from the Quarterly Payment(s) and any other amounts owed
hereunder and any such action on the part of HFRM shall be in addition to any
other remedy that may be available to HFRM for default or breach of contract, or
otherwise, including the right of setoff

 

3



--------------------------------------------------------------------------------

ARTICLE IV

GUARANTEES

4.1 Guarantee by HollyFrontier. HollyFrontier Corporation, a Delaware
corporation (“HollyFrontier”) unconditionally, absolutely, continually and
irrevocably guarantees, as principal and not as surety, to HEP the punctual and
complete payment in full when due of all amounts due from HFRM under this
Agreement (collectively, the “HFRM Payment Obligations”). HollyFrontier agrees
that HEP shall be entitled to enforce directly against HollyFrontier any of the
HFRM Payment Obligations.

4.2 Guaranty Absolute. HollyFrontier hereby guarantees that the HFRM Payment
Obligations will be paid strictly in accordance with the terms of the Agreement.
The obligations of HollyFrontier under this Agreement constitute a present and
continuing guaranty of payment, and not of collection or collectability. The
liability of HollyFrontier under this Agreement shall be absolute,
unconditional, present, continuing and irrevocable irrespective of:

(a) any assignment or other transfer of this Agreement or any of the rights
thereunder of HEP;

(b) any amendment, waiver, renewal, extension or release of or any consent to or
departure from or other action or inaction related to this Agreement;

(c) any acceptance by HEP of partial payment or performance from HFRM;

(d) any bankruptcy, insolvency, reorganization, arrangement, composition,
adjustment, dissolution, liquidation or other like proceeding relating to HFRM
or any action taken with respect to this Agreement by any trustee or receiver,
or by any court, in any such proceeding;

(e) any absence of any notice to, or knowledge of, HollyFrontier, of the
existence or occurrence of any of the matters or events set forth in the
foregoing subsections (a) through (d); or

(f) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a guarantor.

The obligations of HollyFrontier hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
HFRM Payment Obligations or otherwise.

4.3 Waiver. HollyFrontier hereby waives promptness, diligence, all setoffs,
presentments, protests and notice of acceptance and any other notice relating to
any of the HFRM Payment Obligations and any requirement for HEP to protect,
secure, perfect or insure any security interest or lien or any property subject
thereto or exhaust any right or take any action against HFRM, any other entity
or any collateral.

4.4 Subrogation Waiver. HollyFrontier agrees that for so long as there is a
current or ongoing default or breach of this Agreement by HFRM, HollyFrontier
shall not have any rights (direct or indirect) of subrogation, contribution,
reimbursement, indemnification or other rights of payment or recovery from HFRM
for any payments made by HollyFrontier under this Article IV, and HollyFrontier

 

4



--------------------------------------------------------------------------------

hereby irrevocably waives and releases, absolutely and unconditionally, any such
rights of subrogation, contribution, reimbursement, indemnification and other
rights of payment or recovery it may now have or hereafter acquire against HFRM
during any period of default or breach of this Agreement by HFRM until such time
as there is no current or ongoing default or breach of this Agreement by HFRM.

4.5 Reinstatement. The obligations of HollyFrontier under this Article IV shall
continue to be effective or shall be reinstated, as the case may be, if at any
time any payment of any of the HFRM Payment Obligations is rescinded or must
otherwise be returned to HFRM or any other entity, upon the insolvency,
bankruptcy, arrangement, adjustment, composition, liquidation or reorganization
of HFRM or such other entity, or for any other reason, all as though such
payment had not been made.

4.6 Continuing Guaranty. This Article IV is a continuing guaranty and shall
(i) remain in full force and effect until the first to occur of the indefeasible
payment in full of all of the HFRM Payment Obligations, (ii) be binding upon
HollyFrontier, its successors and assigns and (iii) inure to the benefit of and
be enforceable by HEP and its respective successors, transferees and assigns.

4.7 No Duty to Pursue Others. It shall not be necessary for HEP (and
HollyFrontier hereby waives any rights which HollyFrontier may have to require
HEP), in order to enforce such payment by HollyFrontier, first to (i) institute
suit or exhaust its remedies against HFRM or others liable on the HFRM Payment
Obligations or any other person, (ii) enforce HEP’s rights against any other
guarantors of the HFRM Payment Obligations, (iii) join HFRM or any others liable
on the HFRM Payment Obligations in any action seeking to enforce this Article
IV, (iv) exhaust any remedies available to HEP against any security which shall
ever have been given to secure the HFRM Payment Obligations, or (v) resort to
any other means of obtaining payment of the HFRM Payment Obligations.

ARTICLE V

GENERAL PROVISIONS

5.1 Assignment Prohibition. HFRM shall not, either voluntarily or by operation
of law, assign, transfer, mortgage, encumber, pledge or hypothecate this
Agreement or HFRM’s interest in this Agreement, in whole or in part, without the
prior written consent of HEP, which shall not be unreasonably withheld.

5.2 Severability. The invalidity or unenforceability of any provision of this
Agreement, as determined by a court of competent jurisdiction, shall in no way
affect the validity or enforceability of any other provision hereof.

5.3 Time of Essence. Time is of the essence in the performance of all
obligations hereunder.

5.4 Captions. The headings to Articles, Sections and other subdivisions of this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement.

5.5 Entire Agreement; Amendment. This Agreement, including the exhibits and
schedules attached hereto, constitutes the entire agreement and understanding
between the parties hereto with respect to the reimbursement of HEP by HFRM for
the Track Construction Cost, and supersedes all prior and contemporaneous
agreements and undertakings of the parties, in connection herewith. This
Agreement may be modified in writing only, signed by the parties in interest at
the time of modification.

5.6 Schedules and Exhibits. All schedules and exhibits hereto which are referred
to herein are hereby made a part hereof and incorporated herein by such
reference.

 

5



--------------------------------------------------------------------------------

5.7 Notices. Any notice or other communication given under this Agreement shall
be in writing and shall be (i) delivered personally, (ii) sent by documented
overnight delivery service, (iii) sent by email transmission, or (iv) sent by
first class mail, postage prepaid (certified or registered mail, return receipt
requested). Such notice shall be deemed to have been duly given (x) if received,
on the date of the delivery, with a receipt for delivery, (y) if refused, on the
date of the refused delivery, with a receipt for refusal, or (z) with respect to
email transmissions, on the date the recipient confirms receipt. Notices or
other communications shall be directed to the following addresses:

Notices to HEP:

HEP Refining, L.L.C.

2828 N. Harwood Street, Suite 1300

Dallas, Texas 75201

Attn: President

Email address: president-hep@hollyenergy.com

with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:

HEP Refining, L.L.C.

2828 N. Harwood Street, Suite 1300

Dallas, Texas 75201

Attn: General Counsel

Email address: general.counsel@hollyenergy.com

Notices to HFRM:

HollyFrontier Refining & Marketing LLC

2828 N. Harwood Street, Suite 1300

Dallas, Texas 75201

Attn: President

Email address: president@hollyfrontier.com

with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:

HollyFrontier Refining & Marketing LLC

2828 N. Harwood Street, Suite 1300

Dallas, Texas 75201

Attn: General Counsel

Email address: generalcounsel@hollyfrontier.com

 

6



--------------------------------------------------------------------------------

Notices to HollyFrontier:

HollyFrontier Corporation

2828 N. Harwood Street, Suite 1300

Dallas, Texas 75201

Attn: President

Email address: president@hollyfrontier.com

with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:

HollyFrontier Corporation

2828 N. Harwood Street, Suite 1300

Dallas, Texas 75201

Attn: General Counsel

Email address: generalcounsel@hollyfrontier.com

Any Party or HollyFrontier may at any time change its address for service from
time to time by giving notice to the other Parties and HollyFrontier in
accordance with this Section 5.7.

5.8 Waivers. No waiver or waivers of any breach or default or any breaches or
defaults by either Party of any term, condition or liability of or performance
by the other party of any duty or obligation hereunder shall be deemed or
construed to be a waiver or waivers of subsequent breaches or defaults of any
kind, character or description under any circumstance. The acceptance of a
Quarterly Payment hereunder by HEP shall not be a waiver of any preceding breach
by HFRM of any provision hereof, other than the failure of HFRM to pay the
particular Quarterly Payment so accepted, regardless of HEP’s knowledge of such
preceding breach at the time of acceptance of such Quarterly Payment.

5.9 No Partnership. The relationship between HEP and HFRM at all times shall
remain solely that of landlord and tenant and shall not be deemed a partnership
or joint venture.

5.10 No Third Party Beneficiaries. Subject to the provisions of Section 5.12
hereof, this Agreement inures to the sole and exclusive benefit of HEP and HFRM,
their respective Affiliates, successors, legal representatives and assigns, and
confers no benefit on any Third Party.

5.11 Mutual Cooperation; Further Assurances. Upon request by either Party from
time to time during the Term, each Party hereto agrees to execute and deliver
all such other and additional instruments, notices and other documents and do
all such other acts and things as may be reasonably necessary to carry out the
purposes of this Agreement and to more fully assure the Parties’ rights and
interests provided for hereunder.

5.12 Binding Effect. Subject to the provisions of Article IV, and except as
herein otherwise expressly provided, this Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

5.13 Choice of Law. The provisions of this Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might require the application of laws of
another jurisdiction.

 

7



--------------------------------------------------------------------------------

5.14 Survival. All obligations of HEP and HFRM that shall have accrued under
this Agreement prior to the expiration or earlier termination hereof shall
survive such expiration or termination to the extent the same remain unsatisfied
as of the expiration or earlier termination of this Agreement. HEP and HFRM
further expressly agree that all provisions of this Agreement which contemplate
performance after the expiration or earlier termination hereof shall survive
such expiration or earlier termination of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

The parties hereto have executed this Agreement to be effective as of the
Effective Date.

 

  HEP:    

HEP REFINING, L.L.C.,

a Delaware limited liability company

    By:  

/s/ Bruce R. Shaw

    Name:   Bruce R. Shaw     Title:   President   HFRM:     HOLLYFRONTIER
REFINING & MARKETING LLC, a Delaware limited liability company     By:  

/s/ Michael C. Jennings

    Name:   Michael C. Jennings     Title:   CEO and President

ACKNOWLEDGEMENT AND AGREEMENT

HollyFrontier Corporation hereby agrees solely to the provisions of Article IV
of the foregoing Agreement.

 

    HOLLYFRONTIER CORPORATION,     a Delaware corporation     By:   

/s/ Michael C. Jennings

    Name:    Michael C. Jennings     Title:    CEO and President

 

9



--------------------------------------------------------------------------------

APPENDIX A

TO

CONSTRUCTION PAYMENT AGREEMENT

 

 

Defined Terms

“Affiliates” means, with to respect to a specified person, any other person
controlling, controlled by or under common control with that first person. As
used in this definition, the term “control” includes (i) with respect to any
person having voting securities or the equivalent and elected directors,
managers or persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
persons performing similar functions, (ii) ownership of 50% or more of the
equity or equivalent interest in any person and (iii) the ability to direct the
business and affairs of any person by acting as a general partner, manager or
otherwise. Notwithstanding the foregoing, for purposes of this Agreement, the
Holly Entities, on the one hand, and the HEP Entities, on the other hand, shall
not be considered affiliates of each other.

“Bankruptcy Event” means, in relation to any Party, (i) the making of a general
assignment for the benefit of creditors by such Party; (ii) the entering into of
any arrangement or composition with creditors as a result of insolvency (other
than for the purposes of a solvent reconstruction or amalgamation); (iii) the
institution by such Party of proceedings (a) seeking to adjudicate such Party as
bankrupt or insolvent or seeking protection or relief from creditors, or
(b) seeking liquidation, winding up, or rearrangement, reorganization or
adjustment of such Party or its debts (other than for purposes of a solvent
reconstruction or amalgamation), or (c) seeking the entry of an order for the
appointment of a receiver, trustee or other similar official for such Party or
for all or a substantial part of such Party’s assets; or (iv) the institution of
any proceeding of the type described in (iii) above against such Party, which
proceeding shall not have been dismissed within ninety (90) days following its
institution.

“Contract Quarter” means a three-month period that commences on
July 1, October 1, January 1, or April 1, and ends on
September 30, December 31, March 31 or June 30, respectively, except that the
initial Contract Quarter shall commence on the Effective Date and end on
December 31, 2014.

“Contract Year” means a year that commences on July 1 and ends on the last day
of June, except that the initial Contract Year shall commence on the Effective
Date.

“Expiration Date” means October 31, 2039.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Person” means any individual or entity, including any partnership, corporation,
association, joint stock company, trust, joint venture, limited liability
company, unincorporated organization or Governmental Authority (or any
department, agency or political subdivision thereof).

“PPI” means the Producers Price Index Finished Good Index.

 

Appendix A



--------------------------------------------------------------------------------

“Railroad” means BNSF Railway Company, a Delaware corporation.

“Substantial Completion” means the stage in the construction of the Track when
the Track is sufficiently complete in accordance with the drawings and
specifications so that HFRM can occupy and utilize the Track for its intended
purpose pursuant to the Track Lease.

“Term” means the period commencing on 12:01 a.m. of the Commencement Date and
expiring at midnight on the Expiration Date.

“Third Party” shall mean a Person which is not (a) HEP or an Affiliate of HEP,
(b) HFRM or an Affiliate of HFRM or (c) a Person that, after the signing of this
Agreement becomes a successor entity of HEP, HFRM or any of their respective
Affiliates. An employee of HEP or HFRM shall not be deemed an Affiliate.

In addition, the following terms have the meanings given to them in the Sections
indicated in the following table:

 

Term

  

Section

Agreement

   Recitals

Annual Payment Amount

   Section 2.2

Default Rate

   Section 3.2(b)

Early Termination Amount

   Section 2.5

Effective Date

   Preface

HEP

   Preface

HFRM

   Preface

HFRM Payment Obligations

   Section 6.1

HollyFrontier

   Section 6.1

Party and Parties

   Preface

Quarterly Payment

   Section 2.2

Track

   Recitals

Track Construction Cost

   Recitals

Track Lease

   Recitals

 

Appendix A



--------------------------------------------------------------------------------

APPENDIX B

TO

CONSTRUCTION PAYMENT AGREEMENT

 

 

Interpretation

As used in this Agreement, unless a clear contrary intention appears:

(a) the singular includes the plural and vice versa;

(b) reference to any Person includes such Person’s successors and assigns but,
in the case of a Party, only if such successors and assigns are permitted by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity;

(c) reference to any agreement (including this Agreement), document or
instrument means such agreement, document, or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof and, if
applicable, the terms of this Agreement;

(d) reference to any Section means such Section of this Agreement, and
references in any Section or definition to any clause means such clause of such
Section or definition;

(e) “hereunder”, “hereof”, “hereto” and words of similar import will be deemed
references to this Agreement as a whole and not to any particular Section or
other provision hereof or thereof;

(f) “including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term; and

(g) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and ‘through” means “through and
including.”

 

Appendix B



--------------------------------------------------------------------------------

SCHEDULE 2.3

CALCULATION OF ADJUSTMENTS TO ANNUAL PAYMENT AMOUNT

ARTESIA RAIL SIDING PPI FORMULA TABLE

Example

 

Beginning

of Year [x]

 

APA

($)

 

PPI

Data point

 

PPI

change

 

APA w/

cumulative
PPI change

 

PPI

3% max

 

APA w/

cumulative

3% max

1

  455,871   100.0   n/a     n/a  

2

  469,547   104.0   4.00%   474,106   103.0   469,547

3

  478,665   105.0   0.96%   478,665   106.1   483,634

4

  494,620   108.5   3.33%   494,620   109.3   498,143

5

  513,087   113.0   4.15%   515,134   112.6   513,087

6

  524,252   115.0   1.77%   524,252   115.9   528,480

7

  544,334   120.0   4.35%   547,045   119.4   544,334

8

  549,325   120.5   0.42%   549,325   123.0   560,664

9

  565,280   124.0   2.90%   565,280   126.7   577,484

10

  594,808   135.0   8.87%   615,426   130.5   594,808

11

  612,653   136.0   0.74%   619,985   134.4   612,653

12

  624,543   137.0   0.74%   624,543   138.4   631,032

13

  629,102   138.0   0.73%   629,102   142.6   649,963

14

  633,661   139.0   0.72%   633,661   146.9   669,462

15

  642,778   141.0   1.44%   642,778   151.3   689,546

16

  661,013   145.0   2.84%   661,013   155.8   710,232

17

  683,807   150.0   3.45%   683,807   160.5   731,539

18

  729,394   160.0   6.67%   729,394   165.3   753,485

19

  776,090   175.0   9.38%   797,774   170.2   776,090

20

  799,373   176.0   0.57%   802,333   175.4   799,373

21

  797,774   175.0   -0.57%   797,774   180.6   823,354 22   829,685   182.0  
4.00%   829,685   186.0   848,055

23

  857,038   188.0   3.30%   857,038   191.6   873,496

24

  888,949   195.0   3.72%   888,949   197.4   899,701

25

  911,742   200.0   2.56%   911,742   203.3   926,692

APA in Year 1 = $4,194,014 divided by 9.2



--------------------------------------------------------------------------------

SCHEDULE 2.5

CALCULATION OF EARLY TERMINATION AMOUNT

The Early Termination Amount equals the number of years left in the Term of this
Agreement multiplied by the adjusted Annual Payment Amount (the “APA”) (as
calculated pursuant to Section 2.3 and Schedule 2.3 of this Agreement) for the
year that the early termination occurs.

Example of the calculation of the Early Termination Amount:

If the APA in Year 8 is $560,664 and early termination occurs in Year 8, then
the Early Termination Amount equals:

(25-8) x Annual Payment Amount in Year 8 = 17 x $560,664 = $9,531,288

ARTESIA RAIL SIDING PPI FORMULA TABLE

Early Termination Example

 

Beginning

of Year [x]

 

APA

($)

 

PPI

Data point

 

PPI

change

 

APA w/

cumulative

PPI change

 

PPI

3% max

 

APA w/

cumulative

3% max

1

  455,871   100.0   n/a     n/a  

2

  469,547   104.0   4.00%   474,106   103.0   469,547

3

  478,665   105.0   0.96%   478,665   106.1   483,634

4

  494,620   108.5   3.33%   494,620   109.3   498,143

5

  513,087   113.0   4.15%   515,134   112.6   513,087

6

  524,252   115.0   1.77%   524,252   115.9   528,480

7

  544,334   120.0   4.35%   547,045   119.4   544,334

8

  549,325   120.5   0.42%   549,325   123.0   560,664

9

  565,280   124.0   2.90%   565,280   126.7   577,484

10

  3,255,450          